Respondent is an attorney admitted to practice by the Second Department in 1948.
In March of this year, respondent was charged with 17 counts of the crime of offering a false instrument for filing in the first degree (Penal Law § 175.35), one count of the crime of falsifying business records in the first degree (Penal Law § 175.10), and one count of willfully failing to collect sales tax (Tax Law § 1145 [b]). Pursuant to a plea bargain, respondent subsequently entered a plea of guilty to a single count of offering a false instrument for filing in the second degree, a class A misdemeanor (Penal Law § 175.30). He was sentenced to a 90-day term of incarceration, which was suspended, and was required to comply with other conditions including restitution.
Petitioner Committee on Professional Standards now moves to suspend respondent, pursuant to Judiciary Law § 90 (4) (f), upon his conviction of a serious crime.
Motion granted, and respondent ordered suspended, effective immediately, pending entry of a final order of discipline. Kane, J. P., Main, Casey, Yesawich, Jr., and Harvey, JJ., concur.